Oo Oo 4 DH UH BR |S tO ee

NY N NS N WY NN DN Dm mm i eee
ao nN DH FF Bw NH = SD © wo HI DA uU Bh wD BH | GS

 

Case 4:19-cr-06063-SMJ ECFNo. 110 filed 06/22/20 PagelD.626 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON
UNITED STATES OF AMERICA,

Plaintiff, NO. 4cR- 19 - 6063 _syyj- 2
DEFENDANT’S STATEMENT
OF REASONS IN SUPPORT
OF THE MOTION TO
CONTINUE TRIAL

v.
NICHOLAS SEAN CARTER

 

Nem Nea? See Nee! eee! tee” “nae Nee”

Defendant.

My attorney has advised me of my right under the Speedy Trial Act, 18 U.S.C. § 3161, to
go to trial within a seventy-day period. My attorney has also advised me that a continuance of the
trial is needed, and we discussed the reasons for a continuance.

A motion to continue the trial has been filed.

My attomey has advised me, and I understand that, if the Court grants the motion to
continue that all time between the date the motion to continue was filed and the new date for trial
will be excluded from the speedy-trial period under the Speedy Trial Act.

After reviewing the motion and discussing the reasons for the requested continuance with
my attorney, I knowingly and voluntarily ask this Court to grant that motion to continue and reset
the trial date from its current date ot - + 24 | %>_ to a date not later than 9/28/2020

for the following reasons as found in 18 U.S.C. § 3161; Due to the COVID 19 virus and that
more time is required for my attorney to prepare for tial and investigate this matter, I am

 

 

requesting more time to have my attorney prepared for trial

 

 

 

Defendant’s Statement of Reasons in Support of Motion to Continue Trial - 1 Rev. 3/8/2016

 
uo oO SY DN WH HR WD bw Be

MP N WY NY NY NY NN ND mes
ot DH FB YH K§ SH we NI AWA BDH CS

Case 4:19-cr-06063-SMJ ECF No. 110 filed 06/22/20 PagelD.627 Page 2 of 2

 

 

 

 

I declare under penalty of perjury Oe

Deiendant
Date: 5 =

 

    

I have read this form and discussed the contents with

ounsel for Defendan
Date: - f IG Ly

I have translated this form into a language in which the Defendant is conversant. If
questions have arisen, I have notified the Defendant’s counsel of the questions and have
not offered not given advice nor personal opinions,

 
 

 

 

 

Interpreter (printed name)

 

Interpreter (signature)
Date:

 

Defendant’s Statement of Reasons in Support of Motion to Continue Trial - 2 Rev. 3/8/2016

 
